DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a resin surface, an array of male touch fastener elements, each fastener element with a stem and a head, each distal edge overhanging the surface extending laterally from the head comprises multiple toes that vary in shape and size about the edge, free-form resin surfaces defining crevices therebetween, and the crevices being narrower than the adjacent toes to overcome the prior art.  The prior art references do not disclose the specific relationship between the resin surface, array of male fastener elements, the crevices, the toes, and the free-form resin surfaces which is a process of forming in which imparts a structural limitation that a molded resin cannot achieve and in light of the specification as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components toes, crevices, the resin surfaces, and male elements are known to be used in the touch fasteners art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JASON W SAN/Primary Examiner, Art Unit 3677